
	
		III
		111th CONGRESS
		2d Session
		S. RES. 689
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2010
			Mr. Dorgan (for himself,
			 Mr. Barrasso, Mr. Udall of New Mexico, Mr. Crapo, Mr.
			 Baucus, Mr. Tester,
			 Mr. Franken, Mr. Merkley, Mr.
			 Bingaman, Ms. Cantwell,
			 Mr. Akaka, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Begich, Mr.
			 Johnson, and Mr. Udall of
			 Colorado) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing National American Indian and
		  Alaska Native Heritage Month and celebrating the heritage and culture of
		  American Indians and Alaska Natives and the contributions of American Indians
		  and Alaska Natives to the United States.
	
	
		Whereas from November 1, 2010, through November 30, 2010,
			 the United States celebrates National American Indian and Alaska Native
			 Heritage Month;
		Whereas American Indians and Alaska Natives are
			 descendants of the original, indigenous inhabitants of what is now the United
			 States;
		Whereas the United States Bureau of the Census estimated
			 in 2009 that there were almost 5,000,000 individuals in the United States of
			 American Indian or Alaska Native descent;
		Whereas American Indians and Alaska Natives maintain
			 vibrant cultures and traditions, and hold a deeply rooted sense of
			 community;
		Whereas American Indians and Alaska Natives have moving
			 stories of tragedy, triumph, and perseverance that need to be shared with
			 future generations;
		Whereas American Indians and Alaska Natives speak and
			 preserve indigenous languages, which have contributed to the English language
			 by being used as names of individuals and locations throughout the United
			 States;
		Whereas Congress has recently reaffirmed its support of
			 tribal self-governance and its commitment to improving the lives of all Native
			 Americans by enhancing health care services, increasing law enforcement
			 resources, and approving settlements of litigation involving Indian tribes and
			 the United States;
		Whereas Congress is committed to improving the housing
			 conditions and socioeconomic status of American Indians and Alaska
			 Natives;
		Whereas the United States is committed to strengthening
			 the government-to-government relationship that it has maintained with the
			 various Indian Tribes;
		Whereas Congress has recognized the contributions of the
			 Iroquois Confederacy, and its influence on the Founding Fathers in the drafting
			 of the Constitution of the United States with the concepts of freedom of
			 speech, the separation of governmental powers, and the system of checks and
			 balances between the branches of government;
		Whereas American Indians and Alaska Natives have served
			 with honor and distinction in the Armed Forces of the United States, and
			 continue to serve in the Armed Forces in greater numbers per capita than any
			 other group in the United States;
		Whereas the United States has recognized the contribution
			 of the Native American code talkers in World War I and World War II, who used
			 indigenous languages as an unbreakable military code, saving countless
			 Americans; and
		Whereas the people of the United States have reason to
			 honor the great achievements and contributions of American Indians and Alaska
			 Natives and their ancestors: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 month of November 2010 as National American Indian and Alaska Native Heritage
			 Month;
			(2)celebrates the
			 heritage and culture of American Indians and Alaska Natives and honors the
			 contributions of American Indians and Alaska Natives to the United States;
			 and
			(3)urges the people
			 of the United States to observe National American Indian and Alaska Native
			 Heritage Month with appropriate programs and activities.
			
